  Case 1:19-cv-01105-UNA Document 4 Filed 06/14/19 Page 1 of 1 PageID #: 238



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INTERACTIVE GAMES LLC                              )
                                                   )
                        Plaintiff,                 )
                                                   )
vs.                                                )
                                                   )   C.A. No. _________________
DRAFTKINGS, INC.,                                  )
                                                   )   JURY TRIAL DEMANDED
                        Defendant.
                                                   )
                                                   )
                                                   )



                     PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1(a), Plaintiff Interactive Games LLC, by

and through the undersigned attorneys, makes the following disclosure:

         1.       Interactive Games LLC is a wholly-owned subsidiary of CFPH, LLC; and

         2.       No publicly held corporation owns 10% or more of Interactive Games LLC’s

stock.

Dated: June 14, 2019                       McCARTER & ENGLISH, LLP

                                           /s/ Daniel M. Silver
                                           Daniel M. Silver (#4758)
OF COUNSEL:                                Alexandra M. Joyce (#6423)
                                           Renaissance Centre
Robert F. Shaffer                          405 N. King St., 8th Fl.
James R. Barney                            Wilmington, DE 19801
Anthony D. Del Monaco                      (302) 984-6331
Scott A. Allen                             dsilver@mccarter.com
Abdul Ghani Hamadi                         ajoyce@mccarter.com
FINNEGAN, HENDERSON,
FARABOW, GARRETT &                         Attorneys for Plaintiff
DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413



ME1 30678104v.1
